Citation Nr: 0030195	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-23 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  What evaluation is warranted for a heart disorder, 
including hypertension, from October 1, 1991?

2.  What evaluation is warranted for bilateral glaucoma from 
October 1, 1991?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1973 and from February 1975 to September 1991.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1992 rating action 
of the Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
granted service connection for hypertension (claimed as chest 
pain), and glaucoma, left eye, and assigned separate 10 
percent ratings, effective from October 1, 1991.  The file 
was later transferred to the Muskogee, Oklahoma Regional 
Office.

The veteran disagreed with the ratings assigned and perfected 
his appeal.  In a July 1994 rating action, the RO granted 
service connection for glaucoma of the right eye, and 
assigned a 20 percent rating for bilateral glaucoma, 
effective from October 1, 1991.  

In a March 1996 rating action, the Muskogee RO re-
characterized the veteran's service-connected heart disorder 
as a heart condition, to include hypertension, and assigned a 
30 percent rating, effective from January 1, 1996.  

The Board remanded the case in January 1999 for additional 
development.  


FINDINGS OF FACT

1.  The rating criteria for evaluating cardiovascular 
disabilities were changed during the course of this appeal.  
Applying the criteria in effect prior to January 12, 1998 is 
more favorable to the veteran's claim.  

2.  Since October 1, 1991, the veteran's heart disorder with 
hypertension has been manifested by a definite enlargement of 
the heart.  Neither marked enlargement of the heart nor 
diastolic pressure predominantly 120 or more has been 
demonstrated.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for heart disorder with 
hypertension have been met since October 1, 1991.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Codes 7007, 7101 (1997);  38 C.F.R. § 4.10, 4.104, 
Diagnostic Codes 7007, 7101 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In the January 1992 rating action, the RO noted that service 
medical records showed that the veteran had been prescribed 
blood pressure medication and had been hospitalized on one 
occasion for complaints of chest pain.  At that time, service 
connection was granted for a disability characterized as 
"hypertension (claimed as chest pain)."

The report of a November 1991 VA examination noted the 
veteran's history of chest pains and hypertension in-service, 
and his current use of medication.  Physical examination 
revealed that the heart was within normal limits.  The 
following blood pressure readings were recorded:  130/86, 
sitting; 152/98, recumbent; 166/112, standing.  Chest x-rays 
revealed cardiomegaly without failure.  The diagnoses were 
hypertension and angina under treatment, and cardiomegaly.

In April 1995, the veteran was hospitalized at a VA medical 
facility where he underwent drainage of a subdural hematoma.  
His past medical history was noted to include a history of 
high blood pressure.  There were no complications noted 
during the hospitalization, and no findings of cardiomegaly 
were recorded.  A computerized ECG study showed a T-wave 
abnormality and the computerized diagnostic indicator 
recommended that lateral ischemia be considered.  The April 
1995 records do not record a diagnosis of a myocardial 
infarction.

The veteran was afforded a VA examination in January 1996 at 
which time he reported that he had had hypertension since 
1990.  The veteran also reported that he had stopped taking 
his blood pressure medication approximately nine months 
before.  Since that time, he had watched his blood pressure 
closely and reported that it had stayed low "for the most 
part."  Blood pressure readings were recorded as follows:  
128/68, sitting; 112/80, standing; 124/66, supine.  Chest x-
ray studies revealed no acute chest disease; the heart and 
pulmonary vessels were noted to be within normal limits.  
Following physical examination, the diagnoses included 
hypertension.  

In a statement received at the RO on January 2, 1996, the 
veteran referred to his service-connected hypertension and 
noted that he had suffered a heart attack during treatment 
for the subdural hematoma in April 1995.  He reportedly was 
unaware at the time that he had suffered a heart attack and 
only learned of it in December 1995.

In a March 1996 rating action, the RO cited the service 
medical records and reports of VA examinations, re-
characterized the veteran's service-connected disability as 
"heart condition including hypertension," and assigned a 30 
percent rating, effective from January 2, 1996.  

The veteran presented to a VA examination in April 1997 at 
which time the examiner noted that the veteran had been 
diagnosed with hypertension, but had discontinued use of 
medication on his own.  The veteran reportedly took blood 
pressure readings intermittently at his job and at times it 
was higher than normal.  The veteran reported a 4 to 5 year 
history of chest pain, described as dull and pressing in the 
center of his chest, associated with left arm numbness.  He 
currently experienced chest pain several times per week, of 
less intensity than those experienced during service.  He was 
not currently taking any medication for chest pain.  The 
complaints of chest pain were not associated with shortness 
of breath.  The veteran was noted to have undergone an 
exercise tolerance test in February 1996 which was normal and 
adequate.  Blood pressure on presentation was recorded as 
144/80; 146/94, standing and 154/101, sitting.  Following 
physical examination, the diagnoses included hypertension, 
untreated at this time, and atypical chest, will rule out 
heart condition.  

An electrocardiogram (ECG) conducted in April 1997 was 
characterized as abnormal, an inferior infarct could not be 
ruled out.  The veteran was afforded an exercise tolerance 
test in June 1997, at which time his clinical history was 
considered significant for hypertension and suspected 
coronary artery disease.  Test results were interpreted as 
showing an adequate level of exercise and suggestions of 
ischemia.  Further testing was suggested in order to better 
evaluate his condition.

A July 1997 VA chart update recorded the appellant's 
hypertension as adequately controlled.

The veteran underwent another exercise tolerance test in 
August 1997 at which time he was able to exercise for a total 
of 13 minutes, 11 seconds and achieved 90 percent of the 
maximum predicted heart rate.  He experienced no chest pain, 
no significant ECG changes and a negative exercise tolerance 
test by ECG criteria.  Review of the findings revealed a 
normal left ventricular response to stress; the previous 
abnormal findings were secondary to an artifact.  Maximum 
blood pressure reading during testing was 190/66.

The report of an October 1997 gated thallium test noted that 
the veteran had exercise time of 14 minutes; maximum blood 
pressure of 206/91 and a maximum workload of 17 METs.  The 
test was terminated for fatigue which indicated adequate 
exercise tolerance test.  The impression was that of normal 
appearing perfusion study with no visualization of reversible 
or perfusion defects. 

In June 1998, a VA physician reviewed the veteran's claims 
folder and related the history of his heart complaints.  The 
physician commented on the various diagnostic tests performed 
after service and related findings.  Based on a review of the 
veteran's history, the physician observed that the 
documentation indicates that the veteran had no ischemia and 
no myocardial infarction and no evidence of coronary artery 
disease.  As there is a November 1991 VA examination showing 
that the veteran had cardiomegaly with the co-morbidity of 
hypertension, this reviewing physician opined that the 
veteran appeared to have "hypertension and as likely as not 
hypertensive cardiomegaly."  

The veteran was afforded a VA examination in May 1999 at 
which time his claims folder was reviewed and his pertinent 
medical history detailed by the examiner.  The veteran stated 
that he had been diagnosed with hypertension in 1990 and took 
medication until 1994-95.  Blood pressure readings recorded 
at the VA primary care clinic were reported as follows:  
December 1997, 129/96; March 1998, 129/83; August 1998, 
134/83; November 1998, 139/74; March 1999, 130/76.  The 
veteran's current complaints included episodes of light 
headedness, cold sweats, and right pectoral chest pain, 
without palpitations.  Current blood pressure readings were 
recorded as follows:  145/82, lying down; 133/86, sitting; 
133/83, standing.  An ECG was interpreted as normal.  There 
was no evidence of clubbing, or cyanotic extremities.  The 
diagnoses were hypertension with history of cardiomegaly and 
symptoms of lightheadedness and dizziness without 
palpitations.  Further testing was recommended to check for 
underlying arrhythmia.  

The report of a July 1999 exercise tolerance test noted a 
maximum blood pressure of 188/89 and maximum METs of 11.  The 
test results were interpreted as inadequate by heart rate due 
to medication the veteran was taking for glaucoma.  There 
were no cardiac symptoms during the test and the ECG was 
unchanged.  The test was considered negative by ECG criteria.

The report of a November 1999 exercise tolerance test noted a 
maximum blood pressure of 200/77 and maximum METs of 12.  The 
comments were inadequate exercise tolerance test due to 
cardiac medication; no cardiac symptoms and negative exercise 
tolerance test by ECG criteria for ischemia.

The veteran continued to be diagnosed with hypertension in 
January 2000.

II.  Analysis

The veteran contends that his service-connected heart 
condition is more severe than the current rating assigned 
following the initial grant of service connection, indicates.  
The Board finds that the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When an appellant submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained, and 
that no further assistance is required to comply with 
38 U.S.C.A. § 5107(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
made a distinction, however, between dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's heart disorder with hypertension is currently 
rated as 30 percent disabling.  Historically, the RO has 
rated the veteran's heart disorder under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7005 pertaining to 
arteriosclerotic heart disease or Diagnostic Code 7101, 
pertaining to hypertensive vascular disease.  The Board 
notes, however, that the evidence of record does not show 
that the veteran has coronary artery disease.  Still, the 
Board will consider the rating criteria pertaining to 
hypertensive vascular disease.  As noted by the Board in the 
January 1999 remand, the criteria for evaluating 
cardiovascular disorders, including hypertensive vascular 
disease, were amended effective January 12, 1998.  Where a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the Board 
will proceed to analyze the veteran's claim for increase 
under both sets of criteria to determine if one is more 
favorable to the veteran.  See VAOGCPREC 3-2000; 65 Fed.Reg. 
33422 (2000).  If an increase is warranted based solely on 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  Id.  

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 
7101, effective prior to January 12, 1998, a 10 percent 
rating was for assignment for hypertensive vascular disease 
(essential hypertension) if diastolic blood pressure was 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  A 20 percent rating was for assignment if 
diastolic blood pressure was predominantly 110 or more with 
definite symptoms.  A 40 percent rating was for assignment if 
diastolic pressure was predominantly 120 or more with 
moderately severe symptoms.  Note Two (2) provided that when 
continuous medication was necessary for control of 
hypertension with a history of diastolic pressure of 
predominantly 100 or more, a minimum rating of 10 percent was 
to be assigned.

Under the revised criteria which became effective January 12, 
1998, a 10 percent rating is assigned for hypertension with 
diastolic pressure predominantly 100 or more, or: systolic 
pressure predominantly 160 or more, or; a minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure 
is predominantly 200 or more.  A 40 percent rating is for 
assignment where diastolic pressure is predominantly 120 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 
7007, effective prior to January 12, 1998, hypertensive heart 
disease with definite signs of congestive failure, more than 
sedentary employment precluded was rated 100 percent 
disabling.  A 60 percent rating was for assignment in cases 
of marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond the midclavicular 
line, sustained diastolic hypertension, diastolic 120 or 
more, which may later have been reduced, dyspnea on exertion, 
more than light manual labor is precluded.  A 30 percent 
rating was for assignment with definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, 
moderate dyspnea on exertion.   

Under the revised criteria which became effective January 12, 
1998, a 10 percent rating is warranted in situations where 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required.  A 30 percent rating is 
for assignment if workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating would be assigned for more than one episode 
of acute congestive heart failure in the past year, or; when 
workload greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 
(1999).  

In evaluating the veteran's disability, the Board has 
reviewed the nature of the original disability and considered 
whether the veteran is entitled to a "staged" rating as 
prescribed by the Court in Fenderson.  In the rating action 
assigning a 30 percent rating, effective from January 2, 
1996, the RO made essentially the same analysis.  

The Board finds that applying the version of Diagnostic Code 
7007 which was in effect prior to January 1998 is more 
favorable to the veteran because it results in the assignment 
of a 30 percent rating for the entire appeals period.  In 
this regard, the June 1998 opinion offered by a VA physician 
included a specific reference to a finding of cardiomegaly on 
the November 1991 VA examination report and an opinion that 
it appeared that the veteran had hypertension and 
hypertensive cardiomegaly.  Given the finding definite 
enlargement of the heart, the Board finds that a 30 percent 
rating, and no more, is warranted from October 1, 1991.  
Absent findings of confirmed, marked enlargement of the 
heart, however, a 60 percent rating is not for assignment.  

The record includes reports of repeated blood pressure 
reading during VA examinations, treatment and tests.  
Diastolic pressure has not been predominantly 120 or more at 
any time since service.  In fact, none of the numerous 
readings included diastolic pressure of 120 or more.  In 
addition, the veteran has not been shown to suffer from 
moderately severe symptoms.  As such, the Board finds that an 
increased rating would not be warranted under either the 
version of Diagnostic Code 7101.  

The Board further notes that none of the exercise tolerance 
tests conducted during the course of this appeal includes 
findings of episodes of congestive heart failure or workload 
of between 3 and 5 METs resulting in dyspnea or fatigue or 
any left ventricular dysfunction.  In fact, the maximum METs 
on those tests ranged from 11 to 17.  Thus, an increased 
rating would not be warranted under the revised version of 
Diagnostic Code 7007.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A 30 percent rating for a heart disorder with hypertension, 
effective from October 1, 1991, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 


REMAND

The veteran contends that his bilateral glaucoma is more 
severely disabling than the current rating, assigned 
following the initial grant of service connection, indicates.  
Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  See Proscelle; 38 U.S.C.A. § 5107(a).   

From a review of the claims folder, it appears that complete 
medical records have not been obtained in this case.  The 
report of an April 1994 VA examination included the veteran's 
report that he underwent a trabeculectomy of the left eye in 
October 1992.  This surgery was apparently conducted at 
Gorgas Hospital, in Panama City, Panama.  Records associated 
with that surgery are not, however, of record.  

In addition to considering the effect of the left eye 
surgery, determining the appropriate rating for the veteran's 
bilateral eye disability is further complicated by the fact 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson.  
Given that the veteran apparently underwent surgery for the 
service-connected eye disability, it is arguable that for at 
least some period of time, the underlying disability may have 
been more severe than previously rated.  Thus, it would 
appear that a "staged" rating may be warranted in this 
case.  If so, however, the length of such a period is unclear 
and the evidence currently of record is inadequate for 
determining that rating.  Thus, a remand is necessary.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  On remand, 
the RO should specifically consider and document the 
appellant's entitlement to a staged rating and explain, with 
applicable effective date regulations, any change in the 
evaluations during the appeal period.  

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board noted in the prior remand that most recent VA 
examination for compensation purposes did not include all 
findings needed to evaluate the veteran's claim and it was 
contemplated that an examination conducted on remand would 
provide sufficient information to evaluate the claim.  It 
appears that the veteran failed to report to VA examinations 
scheduled for that purpose in June and November 1999.  While 
another remand is necessary, the veteran is directed to note 
that the duty to assist is not a one-way street.  If he 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  
In the present case, the Board recommends that the veteran 
again be specifically notified of his legal obligation to 
cooperate and appear for the scheduled examination.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertaining to the evaluation to 
be assigned bilateral glaucoma since 
October 1, 1991.  The RO should 
specifically request all documentation 
referable to the October 1992 surgery.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.

2.  The veteran should be afforded an 
appropriate VA examination to evaluate 
the severity of the service-connected 
bilateral glaucoma.  The veteran's claims 
folder and a copy of the Remand must be 
made available to the examiner for review 
prior to the examination.  All necessary 
evaluations, tests and studies deemed 
appropriate should be performed to 
include visual acuity and Goldman visual 
field testing.  The clinical findings 
must be reported in complete detail, and 
the examiner must indicate the numeric 
values reflected on all charts and 
graphs.  An interpretative chart similar 
to that written by Dr. Johnston in August 
1994 would be of great benefit to both 
the RO and the Board and must be 
provided.  

The veteran must be given adequate 
notice, to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
any examination, that fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested review does not include all 
opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  This should include 
consideration of the assignment of a 
staged rating for bilateral glaucoma.  If 
a higher rating is assigned and then 
lowered as the result of subsequent 
improvement, the RO must specifically 
address the application of the due 
process requirements in 38 C.F.R. § 
3.105(e) (1999).  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case which 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



